        Case 1:20-cv-09575-MKV Document 27 Filed 02/05/21 Page 1 of 2

                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
                                                                        DATE FILED: 2/5/2021
                                   x
JOHN R. ERICKSON, Individually and on
                                   : Civil Action No. 1:20-cv-09575-MKV
Behalf of All Others Similarly Situated,
                                   :
                                   : CLASS ACTION
                       Plaintiff,  :
                                   :
       vs.                         :
                                   :
JERNIGAN CAPITAL, INC., JOHN A.    :
GOOD, MARK O. DECKER, JAMES        :
DONDERO, HOWARD A. SILVER, HARRY :
J. THIE and REBECCA OWEN,          :
                                   :
                       Defendants.
                                   :
                                   x

  ORDER GRANTING JOHN R. ERICKSON’S MOTION FOR APPOINTMENT AS
 LEAD PLAINTIFF, APPROVAL OF LEAD COUNSEL, AND CONSOLIDATION OF
                        RELATED ACTIONS


       Upon consideration of John R. Erickson’s Motion for Appointment as Lead Plaintiff,

Approval of Lead Counsel, and Consolidation of Related Actions; and good cause appearing

therefore, the Court ORDERS as follow:

       1.      The Motion is GRANTED;

       2.      John R. Erickson is appointed as Lead Plaintiff pursuant to 15 U.S.C.

§78u-4(a)(3)(B)(iii);

       3.      John R. Erickson’s selection of Lead Counsel is approved and Robbins Geller

Rudman & Dowd LLP is appointed as Lead Counsel for the class pursuant to 15 U.S.C.

§78u-4(a)(3)(B)(v); and

       4.      Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, all securities class

actions pending, subsequently filed, removed, or transferred to this District that are related to the
        Case 1:20-cv-09575-MKV Document 27 Filed 02/05/21 Page 2 of 2




claims asserted in the above-captioned case shall be consolidated for all purposes with Erickson v.

Jernigan Capital, Inc., No. 1:20-cv-09575-MKV (S.D.N.Y.) (the “Consolidated Action”). The

Consolidated Action shall be captioned In re Jernigan Capital, Inc. Securities Litigation and the

file shall be maintained under Master File No. 1:20-cv-09575-MKV.

        IT IS SO ORDERED


DATED:       February 5, 2021
                                              HONORABLE
                                               ONORABLB E MA
                                                      BL  MARY
                                                           ARY KAYYVVYSKOCIL
                                                                     YSKOCIL
                                              UNITED
                                               NITED STATES
                                                     STA
                                                      T TES DI
                                                            D
                                                            DISTRICT
                                                              STRICT
                                                                  CT JUDGE


Counsel for Defendants shall promptly file notices of appearance in 20-cv-9575. The Clerk of Court is
respectfully directed to terminate the letter motion at docket entry 24.




                                               -2-
